In re Keith M. Jensen















IN THE
TENTH COURT OF APPEALS
 

No. 10-98-086-CV


IN RE KEITH M. JENSEN

 

Original Proceeding 
                                                                                                                

O P I N I O N
                                                                                                                

      Keith Jensen brings this mandamus action seeking to have orders of Judge Tommy Altaras of
the Johnson County Court at Law No. 1 dissolved.  He claims both a lack of jurisdiction and an
abuse of discretion in the wrongful denial of a motion to recuse.  Jensen also presented these issues
in an interlocutory appeal (See Jensen v. Seay, No. 10-98-093-CV (Tex. App.—Waco 1998) (not
designated for publication)).  Because we determined in the interlocutory appeal that dominant
jurisdiction now lies with the Tarrant County Family Court, we will not address that issue here. 
Likewise, because Judge Altaras has since voluntarily recused himself from the Johnson County
proceeding, we will not consider whether his initial actions regarding the recusal motion were
erroneous.  The petition for writ of mandamus is denied.   


                                                                                 BILL VANCE
                                                                                 Justice

Before Chief Justice Davis,
          Justice Cummings, and
          Justice Vance
Petition denied
Opinion delivered and filed October 8, 1998
Do not publish